Citation Nr: 0638938	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had active military service from April 1978 to 
February 1984 and August 1991 to December 1991.  The 
appellant also served in the Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
in Philadelphia, Pennsylvania (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran has not received 
adequate VCAA notice with respect to the service-connection 
claims for a left knee disorder and diabetes mellitus, type 
II.  The notice requirements of the VCAA require VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  38 
U.S.C.A. § 5103(a) (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO's May 2002 letter 
does not address the issues on appeal.  While the December 
2002 letter discusses the appellant's claim for a left knee 
disorder, it does not include the issue of diabetes mellitus.  
Furthermore, with respect to the left knee issue, the 
December 2002 letter does not meet the requirements set out 
in Dingess/Hartman.   Thus, the veteran has neither been 
properly advised of the requirements for establishing his 
claims for service connection, nor provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Id.; 38 C.F.R. § 3.159 (2006).

As a result, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
also informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded for a left knee disorder and/or 
diabetes mellitus.  Such notice should also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date for 
the claims.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability pre-existed service and was 
aggravated thereby.  Id.

If a wartime claimant qualifies for status as a "veteran" 
with respect to a particular period of service, he is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for that period of service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment. 38 U.S.C.A. 
§ 1111 (West 2002).  This presumption can be rebutted only by 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by service.  Id.

Similarly, if a wartime claimant qualifies for status as a 
"veteran" with respect to a particular period of service, and 
it is shown that a pre-existing disability underwent an 
increase in severity during that service, the disability is 
presumed to have been aggravated by service. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005). This presumption 
can be rebutted only by clear and unmistakable evidence 
demonstrating that the increase was due to the natural 
progress of the condition. 38 C.F.R. § 3.306(b).

If, however, the claimant does not qualify as a "veteran," 
the presumptions of soundness and aggravation are 
inapplicable, as are the legal presumptions pertaining to 
service connection for certain diseases and disabilities 
enumerated in 38 U.S.C.A. § 1112 (West 2002 & Supp. 2005). 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  Consequently, such a 
claimant can establish service connection for a disability 
only if the evidence is in equipoise or weighs in favor of 
the claimant insofar as it shows either that the disability 
was incurred in service, or that it pre-existed service and 
increased in severity during service beyond the natural 
progress of the condition.  Id.

To establish status as a "veteran" based upon a period of 
ACDUTRA, the evidence must establish that the claimant was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of ACDUTRA. 38 U.S.C.A. §§ 
101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2005); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service (e.g., a prior or subsequent period of 
active duty) does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

It appears that there may be additional service medical 
records that have not been obtained.  The veteran served on 
active duty from August to December 1991.  During that time, 
he served in Southwest Asia from August to November 1991.  It 
does not appear that the veteran's service medical records 
from this period have been obtained.  Furthermore, an attempt 
should be made to obtain all of the veteran's reserve medical 
records, as well as personnel records that document when the 
veteran served on ACDUTRA and INACDUTRA.

Regarding the veteran's claim of service connection for a 
left knee disability, the veteran has presented several 
theories of entitlement to prove his claim.  The veteran 
acknowledges that when he was about 16 years old, during high 
school, he underwent left knee surgery.  Although there are 
no medical records documenting this surgery, it appears that 
it was to remove bone chips on his left patella (knee cap).  
The veteran essentially argues that he injured his left knee 
during active duty.  He then alleges that he subsequently 
injured his left knee while on ACDUTRA.  He also argues that 
his pre-service left knee disorder was aggravated either 
during his active duty and/or reserve duty.  

According to the veteran's April 1978 service enlistment 
examination report, a scar of the left knee was noted.  In 
the associated report of medial history, the veteran noted 
that he had had surgery on his left knee cap.  The service 
physician noted that the veteran had bone chips removed from 
the left knee.  The April 1978 service examiner appears to 
have noted "NR", which probably means not remarkable.  This 
is consistent with the examiner's finding that the veteran 
was qualified for service.

In May 1978, the veteran was treated for complaints of left 
knee problems.  The treating service examiner noted the 
veteran's history of a left knee injury that existed prior to 
service.  Physical examination revealed secondary effusion.  
The examiner wrapped the knee in an ace bandage and placed 
him on an L3 code for one week.

The following week, physical examination revealed no effusion 
or tenderness.  The veteran was returned to full duty.

In April 1983, the veteran was treated for complaints of an 
aching left knee lateral  to the knee cap, which had lasted 
for the last week.  He explained that it would hurt after 
walking a distance and/or standing for a while.  The veteran 
maintained that the left knee would lock up on him 
occasionally.  The veteran reported that he had had surgery 
on this left knee for a chipped bone when he was about 16 
years old.  He believed that the surgeon had placed a pin in 
his knee at that time.  Physical examination revealed full 
range of motion, no crepitus, booking to the outside from 
loose ligaments, no deformity noted in the knee musculature, 
no edema, and no discoloration.  The examiner assessed 
"loose lateral collateral ligament of the left knee?"  It 
appears that another service examiner, who had reviewed the 
foregoing, wrote at the end of the April 1983 treatment note 
that the treatment was adequate, but doubted the assessment.

In December 1983, the veteran was treated again for 
complaints of left knee pain.  According to the treatment 
record, the veteran complained of a swollen left knee.  The 
treating examiner noted the veteran's history of an open 
reduction internal fixation (ORIF) for a "chipped" patella, 
or knee cap.  Physical examination revealed moderate edema 
and crepitus that was tender to palpation.  The McMurray's 
test was negative.  The left knee was negative to lateral and 
medial joint pressure.  The examiner assessed, rule out 
chondromalacia, and advised the veteran to exercise the knee 
and apply a heating pad.  

Reserve medical records also reflect complaints of left knee 
trouble.  According to an August 1995 treatment record, the 
veteran was assessed with left knee effusion.  He was placed 
on profile in August 1996 for a left knee injury that was 
noted not to have been incurred during duty.

In July 2000, Brian A. Powers, M.D., reported that he had 
examined the veteran's left knee.  Based on the examination, 
he diagnosed the veteran with degenerative joint disease of 
the medial compartment of the left knee.

Regarding the veteran's theories of entitlement to service 
connection, the veteran's claim must be remanded for a VA 
examination to determine if any pre-existing left knee 
disorder was aggravated by the veteran's active duty or 
reserve duty.  A determination should also be made, based on 
the evidence of record, whether the treatment received in May 
1978, April 1983, and December 1983 resulted from a separate 
and distinct injury from the reported pre-service surgery to 
remove bone chips from the left patella.  The VA's duty to 
assist requires that the veteran be afforded a VA examination 
with respect to his disability, which should take into 
account the records of the veteran's prior medical history, 
and includes an opinion as to the etiology of his disability 
before a decision concerning his appeal can be made.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).

Regarding the veteran's claim for service connection for 
diabetes mellitus, he contends that he developed this 
disorder during his reserve service.  He maintains that he 
was first diagnosed with it during a routine Reserve physical 
examination.  According to a February 2001 letter from the 
348th General Hospital, it was reported that the veteran had 
a high blood sugar count.  If accurate, this result indicated 
that the appellant may have diabetes.  

The veteran contends that service connection for diabetes 
mellitus is warranted because he was first diagnosed with it 
during a reserve physical examination.  In light of the 
evidence of record, the RO should obtain a medical opinion 
based on a review of the record, to determine whether the 
veteran's claimed diabetes mellitus first developed during 
the veteran's ACDUTRA/INACDUTRA service.

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter which advises him of the 
requirements for establishing service 
connection for a left knee disorder and 
diabetes mellitus, type II, as well as 
the evidence that is necessary to 
substantiate his claims.  Such letter 
should also advise the veteran that a 
disability rating and effective date will 
be assigned if service connection is 
granted, and include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman, 19 Vet. App. 473.

2.  The RO should request that the 
veteran identify any medical treatment 
records for his left knee and diabetes 
mellitus since the November 2004 
statement of the case was issued.  After 
receiving this information and a fully 
completed release form including 
addresses, the RO should contact the 
identified medical providers to request 
copies of the veteran's medical records 
regarding treatment of his claimed 
disorders. 

3.  The RO should verify all of the 
periods of ACDUTRA and INACDUTRA.  
Efforts to verify this period of training 
should be made with the US Army Reserve 
Personnel Center, as well as all other 
appropriate agencies.  Assure that proper 
documentation of such service is included 
in the claims folder.

4.  Ensure that all of the veteran's 
service medical records from when he was 
in the Reserves are in the claims folder.  
These records should be obtained from the 
veteran's Reserve unit or from the US 
Army Reserve Personnel Center, or any 
other appropriate agency.  If these 
records cannot be obtained, this fact 
should be documented for the claims 
folder.

5.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of all left knee disorders.  The 
claims folder, and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
examination report should include 
responses to the each of the following 
item:

a.  Please provide diagnoses of all 
current left knee disorders.

b.  What left knee disorders did the 
appellant have when he started 
active duty in April 1978?  (Please 
note the veteran's reported left 
knee surgery during high school, 
prior to entry into service, for 
removal of bone chips on the 
patella).

c.  What left knee disorders did the 
appellant have when he was 
discharged from service in February 
1984?  (Please note the documented 
treatment for left knee pain and 
effusion in May 1978, April 1983, 
and December 1983.)  

d.  If any of the disorders that the 
veteran had in April 1978 were the 
same disorders that the veteran had 
in February 1984, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?

e.  If it is determined that the 
veteran developed a separate left 
knee disorder during service, the 
examiner should opine with respect 
to the likelihood that any left knee 
disorder diagnosed during service is 
at least as likely as not related 
(50 percent probability) to any 
current left knee disorder.

f.  If the onset of any current left 
knee disorder did not occur during 
the veteran's active service from 
April 1978 to February 1984, is it 
at least as likely as not (50 
percent or greater likelihood) that 
the veteran's current right lower 
extremity disorder is a result of a 
disease or injury incurred during a 
period of ACDUTRA/INACDUTRA or 
aggravated - if it is determined 
that the veteran had a pre-existing 
disability - resulting in increased 
severity beyond the natural 
progression?  (Please note the 
injuries documented in August 1995 
and August 1996, which were 
apparently during ACDUTRA.)  

6.  The veteran should be afforded a VA 
endocrinology examination by a physician 
to determine the nature and etiology of 
the veteran's diabetes.  The examiner 
should opine with respect to the time of 
onset of diabetes mellitus.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
completion of the examination.  Following 
a review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether  
it is more likely, less likely, or as  
likely as not (50 percent probability) 
that the veteran's diabetes is related to 
his active or reserve service.  A 
complete rationale for the conclusion 
should be provided.   

7.  Thereafter, the RO should again review 
the veteran's claims for service 
connection for a left knee disorder and 
diabetes mellitus.  If the claims remain 
denied, the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


